DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 10/10/2019 has been accepted.  

Response to Amendment
Response to Applicant’s Amendment filed 12/17/2020.
Claim Rejections 35USC101 regarding Claims 1-7, 9-10 and 12-21 are withdrawn based on Applicant’s Amendment filed 12/17/2020.

Allowable Subject Matter
Claims 1-7, 9-10, 13-15 and 17-21 are allowed and are renumbered as 1-17.
The following is an examiner’s statement of reasons for allowance: The closest prior arts Tanaka et al (Pub. No. US2010/0293156) and/or Vembu et al (Pub. No. US2006/0074881) or the cited pertinent references at least to these examples of Wei et al (Pub. No. US2016/0171052) and/or Teletia et al. (Pub. No. US2015/0220583) are also generally directed to various aspects of query processing, external split index, non-relational distributed file system. However, none of Tanaka, Vembu or the cited references teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9 and 17. For example, none of the cited prior art teaches or suggest the steps of: creating an index in a primary data storage system describing data stored externally of the primary data storage system in a secondary data storage system, the secondary data storage system being a non-relational distributed file system; during a period of time during which the index is available for execution with queries of the data within the non-relational distributed file system: initiating execution of at least a portion of a query with the index over a first portion of the data described by a first portion of the index determined to be current and without the index over a second portion of the data described by a second portion of the index determined to be out of date by initiating a scan of the second portion of the data within the non-relational distributed file system to obtain a query response; and performing an incremental update to the index for the second portion of the index describing the second portion of the data for which the scan was initiated taken in conjunction with all other limitations as recited in Claim .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163